FILED
                             NOT FOR PUBLICATION                             MAR 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 09-30221

               Plaintiff - Appellee,              D.C. No. 6:08-CR-60037-MRH

   v.
                                                  MEMORANDUM *
 WILLIE DAVID APPLEWHITE,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Oregon
                     Michael R. Hogan, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Willie David Applewhite appeals from the district court’s denial of his

motion to dismiss the indictment for lack of jurisdiction. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
       Applewhite contends that the federal bank robbery statute, 18 U.S.C.

§ 2113(a), lacks a sufficient nexus to interstate commerce because the Federal

Deposit Insurance Corporation does not insure banks against theft or robbery, and

therefore bank robberies do not cause any loss to the federal government. This

contention lacks merit. See United States v. Blajos, 292 F.3d 1068, 1071-72 (9th

Cir. 2002); United States v. Harris, 108 F.3d 1107, 1109 (9th Cir. 1997).

       AFFIRMED.




AK/Research                              2                                    09-30221